Citation Nr: 0919047	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a fracture through the distal epiphyseal 
line of the left fibula prior to June 9, 2006, and to a 
rating in excess of 40 percent therefrom.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for the 
left fibula disorder, evaluated as noncompensable (zero 
percent) effective from October 28, 2003.  In addition, the 
RO denied service connection for hearing loss and tinnitus.

The assigned rating for the Veteran's service-connected left 
fibula disorder was increased to 10 percent, effective 
October 28, 2003, and to 40 percent, effective June 9, 2006, 
by a September 2007 rating decision.

The RO in Louisville, Kentucky, currently has jurisdiction 
over the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  For the period prior to June 9, 2006, the competent 
medical evidence does not reflect the Veteran's service-
connected left fibula disorder was manifested by marked 
limitation of motion, nor malunion of the fibula with 
moderate ankle disability.

3.  The VA rating criteria do not provide for a schedular 
rating in excess of 40 percent based upon disability of the 
fibula, to include limitation of motion of the left ankle.

4.  The Veteran's service-connected left fibula disorder does 
not present such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

5.  The competent medical evidence does not reflect the 
Veteran has a hearing loss disability of the right ear as 
defined by VA regulations.

6.  The preponderance of the competent medical evidence does 
not reflect the Veteran's hearing loss or tinnitus is 
causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the service-connected left fibula disorder prior 
to June 9, 2006, and a rating in excess of 40 percent 
therefrom are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5262 (2008).

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2008).

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board observes that the Veteran's left fibula claim is 
from the initial rating(s) assigned for that disability after 
the establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case relative to the left fibula rating issue 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Court has also held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
provided with pre-adjudication notice by a letter dated in 
December 2003, which is clearly prior to the April 2004 
rating decision that is the subject of this appeal.  He was 
also provided with additional notification by an August 2006 
letter, followed by readjudication of the appeal via 
Supplemental Statements of the Case in March and September 
2007 which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The 
August 2006 letter contained information regarding disability 
ratings and effective dates, in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records, as well 
as post-service medical records identified by the Veteran 
such as records from the Social Security Administration 
(SSA).  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  As part of 
his June 2006 Substantive Appeal, he indicated that he did 
not desire a Board hearing in conjunction with this appeal.  
Moreover, he was accorded VA medical examinations regarding 
this case in February 2004, April 2004, December 2004, and 
June 2007.  Consequently, the duty to assist the Veteran has 
been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, the 
record indicates the Veteran's current 40 percent rating was 
based upon application of these provisions, as the September 
2007 rating decision stated that he satisfied the criteria 
for a 30 percent rating under Diagnostic Code 5262, with an 
extra 10 percent evaluation assigned based on additional 
functional loss due to pain.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, the 
Veteran is already in receipt of such "staged" ratings for 
his service-connected left fibula disorder.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected left fibula disorder is 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5262.  (A hyphenated diagnostic 
code is used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.).

The Board notes, as detailed below, that fibula disabilities 
may affect the ankle and/or knee.  In this case, however, the 
competent medical evidence, including the service treatment 
records, reflects the disability has resulted in impairment 
of the left ankle.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.  In this 
case, only one joint is involved, and, thus, it does not 
appear a 20 percent rating is warranted on this basis.  

Diagnostic Code 5271 provides assignment of a 10 percent 
rating for moderate limited motion of the ankle, and a 20 
percent rating for marked limited motion.  38 C.F.R. § 4.71a.  
This Code does not provide for a rating in excess of 20 
percent.

Normal ankle motion is dorsiflexion to 20 degrees, and 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

The Board acknowledges that the Veteran experiences pain due 
to the service-connected left fibula disorder.  However, even 
taking into consideration his complaints of pain for the 
period prior to June 9, 2006, the competent medical evidence 
does not reflect the Veteran's service-connected left fibula 
disorder was manifested by marked limitation of motion.  For 
example, the April 2004 VA joints examination showed 
dorsiflexion to 20 degrees, and plantar flexion to 50 
degrees.  In addition, the Veteran denied additional 
functional limitation during his episodes of pain; that even 
when the pain was maximal it did not cause any functional 
impairment or interference with his normal daily activities.  
The December 2004 VA general medical examination contained no 
range of motion findings specifically related to the left 
ankle, nor do the treatment records on file for the pertinent 
period.  As such, the Veteran is not entitled to a rating in 
excess of 10 percent for the period prior to June 9, 2006, 
under Diagnostic Code 5271.

The Board further observes, for the period prior to June 9, 
2006, that the competent medical evidence does not reflect 
malunion of the fibula with moderate ankle disability.  For 
example, the April 2004 VA examination noted that X-rays 
conducted that month revealed changes in the distal tibia and 
fibula, which could be evidence of healed fractures, and no 
other abnormalities.  Further, diagnosis was history of non-
displaced fracture through the distal epiphyseal line of the 
left fibula, healed with no complications or sequelae.  There 
was also no mal-alignment of the mid-foot or fore-foot, nor 
palpable abnormality of the left fibula or the lateral 
malleolus.  As such, there does not appear to be evidence of 
malunion for this period.  Moreover, the examiner noted that 
the Veteran could stand with normal station, walk with normal 
balanced gait and even stride, with no evidence of antalgic 
or abnormal gait.  There was also no evidence of unusual shoe 
wear or breakdown, nor unusual callosity, that would indicate 
abnormal weight bearing.  As detailed above, the examination 
showed normal motion of the left ankle.  In addition, there 
was no joint swelling or effusion noted, no joint line 
tenderness, no varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula.  The 
examiner also specifically stated that there was no current 
evidence of left ankle pathology.  Both this examination, as 
well as the subsequent December 2004 examination, noted 
muscle strength was 5/5.  The December 2004 examiner noted 
that gait was normal.  

The Board acknowledges that records dated in March 2006 noted 
complaints of persistent lower left leg pain.  However, the 
treatment records for the relevant period do not otherwise 
show objective medical findings that indicate the Veteran 
experienced at least moderate impairment of the left ankle 
and/or knee so as to warrant a rating in excess of 10 percent 
under Diagnostic Code 5262.  

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under Diagnostic Code 5262 for the 
period prior to June 9, 2006.

With respect to the period as of and since June 9, 2006, the 
Board observes that neither Diagnostic Code 5271 nor 5262 
provides for a rating in excess of 40 percent, nor do any of 
the other Codes used in evaluating disabilities of the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273.  In 
other words, the VA rating criteria do not provide for a 
schedular rating in excess of 40 percent based upon 
disability of the fibula, to include limitation of motion of 
the left ankle.  Consequently, he is not entitled to a higher 
rating on a schedular basis.

The Board also concurs with the RO's determination that the 
Veteran is not entitled to consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).
This regulation provides that in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

In this case, however, the record does not reflect the 
Veteran has been hospitalized for the service-connected left 
fibula disorder during the pendency of this case.  The 
Veteran also reported at the April 2004 VA examination that 
while he had been laid off in 2000, it was due to downsizing 
with no impairment caused by his left ankle.  Moreover, he 
reported that his left ankle and leg had not precluded his 
return to active employment.  Although he was found entitled 
to SSA disability benefits effective from December 15, 2003, 
the October 2005 Administrative Law Judge decision which 
awarded these benefits reflects it was due to disorders of 
the back in conjunction with the Veteran's occupational 
experience, education, and age.  In other words, it was not 
due to any impairment caused by the left fibula.  The June 
2007 VA examination did note that the left fibula disorder 
would cause significant impact on physical employment due to 
decreased mobility, and problems lifting and carrying.  
However, there would be no impact on sedentary employment.  
In other words, there does not appear to be evidence of 
significant occupational impairment due to the service-
connected left fibula disorder until the June 2007 VA 
examination, at which time the Veteran was already in receipt 
of the current 40 percent rating.  His situation continues to 
be contemplated by the rating schedule.  Accordingly, the 
Board is of the opinion that the Veteran's occupational 
impairment due to his service-connected left fibula disorder 
has been adequately compensated by the current schedular 
rating.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for an 
initial rating in excess of 10 percent for his service-
connected left fibula disorder prior to June 9, 2006, nor a 
rating in excess of 40 percent therefrom.  Therefore, the 
preponderance of the evidence is against this claim.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends that he currently has 
hearing loss and tinnitus due to in-service noise exposure 
from Howitzers and cannons without the use of ear protection.  
However, he also acknowledged a 26-year history of 
occupational noise exposure at both the February and December 
2004 VA audiological examinations, and that ear protection 
was not utilized for many years at his occupation.  Treatment 
records dated in August 2003 include a similar history.

Initially, the Board observes that the competent medical 
evidence does not show the Veteran has a hearing loss 
disability of the right ear as defined by 38 C.F.R. § 3.385.  
For example, the February 2004 VA audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
10
25
25
18
LEFT
15
10
20
30
40
25

Speech recognition scores were 96 percent for the right ear, 
and 100 percent for the left ear. 

The subsequent December 2004 VA audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
10
25
30
17.5
LEFT
5
5
5
25
35
17.5

Speech recognition scores were 100 percent for both ears. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

The Board also acknowledges that the December 2004 VA 
audiological examination does not show a hearing loss 
disability of the left ear pursuant to 38 C.F.R. § 3.385.  
However, as the prior VA examination of February 2004 did 
show a hearing loss disability of the left ear, the Board 
will adjudicate the claim as such.

The Board observes that the Veteran's service treatment 
records contain no findings indicative of hearing problems, 
to include tinnitus, while on active duty.  Further, there 
was no evidence of hearing loss pursuant to 38 C.F.R. § 3.385 
or Hensley, supra, on his January 1972 separation 
examination.  Specifically, audiological evaluation conducted 
as part of this examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
10
15
0
LEFT
0
0
0
10
20
0

Moreover, he checked the box on the concurrent Report of 
Medical History to indicate he had not experienced hearing 
loss.

The first indication of a left ear hearing loss disability in 
the post-service medical records appears to be the February 
2004 VA audiological examination.  Similarly, the first 
indication of tinnitus appears to be records dated in July 
2003, at which time the Veteran reported a buzzing type noise 
for several months.  At the VA audiological examinations, he 
indicated that his tinnitus had been present for the past 2 
to 2.5 years, which would indicate 2002.  In any event, the 
first competent medical evidence of the claimed disabilities 
appears to be more than 30 years after the Veteran's 
separation from active service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical evidence is of record which 
relates the etiology of either the left ear hearing loss or 
tinnitus to the Veteran's active service to include his 
account of noise exposure therein.  Rather, both the February 
2004 and December 2004 VA audiological examinations contain 
competent medical opinions relating the etiology of these 
disabilities to the Veteran's post-service occupational noise 
exposure.  As both examiners' opinions were based upon 
evaluation of the Veteran and review of his VA claims folder, 
the Board finds that they had a sufficient foundation upon 
which to base their findings.  Moreover, the February 2004 VA 
examiner emphasized in his rationale that the Veteran's 
hearing was within normal limits during service, that there 
was currently only a mild degree of hearing, and a long 
history of occupational noise exposure as the rationale for 
his opinion.  

In summary, the competent medical evidence does not show the 
Veteran currently has a hearing loss disability of the right 
ear as defined by VA regulations, there was no evidence of a 
left ear hearing loss disability or tinnitus until decades 
after his separation from active service, and the only 
competent medical opinions to address the etiology of these 
disabilities are against them being causally related to 
active service.  Accordingly, the Board finds that the 
preponderance of the evidence is against these service 
connection claims, and they must be denied.


III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a fracture through the distal epiphyseal 
line of the left fibula prior to June 9, 2006, and to a 
rating in excess of 40 percent therefrom, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


